Citation Nr: 1757185	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-45 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1979 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This matter was remanded by the Board in April 2017 for further development and has since been returned to the Board for appellate review.  

In the April 2017 remand the Board found that the issue of entitlement to a disability rating in excess of 30 percent for hypertensive heart disease has been raised by the record in a January 2017 appellant's brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and referred the issue to the AOJ for appropriate action.  A review of the file shows the issue is yet to be developed or adjudicated.  Therefore, the Board will rereferr the issue to the AOJ for adjudication.  

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first post-service year; and the Veteran's current left knee disability is not shown to be related to his service. 




CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated April 2008. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including private treatment records and VA treatment records, are associated with the claim file. The Veteran has not identified any additional available, outstanding records pertinent to his left knee disorder. 
The Veteran was afforded VA examinations in September 2010 and May 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the April 2017 remand, the Board found that the September 2010 VA examination was inadequate for appellate review and ordered a new VA opinion be obtained.  This was done in May 2017.  

The Board finds that the May 2017 VA examination is adequate to decide the case. The medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2017).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2017).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two. Allen v. Brown, 7 Vet. App. 439 (1995). Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation. Allen, 7 Vet. App. 439.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990).  

On an August 1979 STR medical examination the medical provider noted that the Veteran's lower extremities were normal. 

In a June 1995 STR the Veteran complained of trauma to the left knee. The Veteran complained of left knee swelling and tightness. The Veteran stated he was playing football. The month of injury is unknown. There were previous injuries with no prior orthopedic evaluations. The Veteran stated that swelling occurs when standing on the knee. The Veteran stated that he is okay when walking. There is no paresthesia and no locking or giving way. On physical examination there was no pulp pain and no meniscus pain. The medical provider found the Veteran's gait to be normal. Calcification was noted on x-ray.  The medical provider assessed a sprain of the left knee and prescribed Motrin. The Veteran was placed on a physical profile for the sprained left knee. The Veteran was to abstain from running and extended walking.  

A June 1995 STR radiologic report indicated a lateral joint space narrowing with suggestion of depression of the lateral tibial plateau. There is a rounded ossific density which projects along the anterior aspect of the left knee joint on the frontal examination. There is a suggestion of bipartite patella, versus old patellar fracture. There was evidence of joint effusion.

June 1995 records show the Veteran was placed on Limited Duty status due to a left knee strain.

In an April 1999 STR assessment for retirement the Veteran reported multiple knee and ankle sprains. The medical provider noted that at the examination there was no locking, instability, or weakness; that the Veteran was overweight; that the knees did not have effusion and had full range of motion; and, that the Veteran had chronic knee and ankle pain. The Veteran was prescribed Motrin to take as needed.  

On an October 2003 STR active duty physical examination the medical provider indicated that the Veteran had no current problems. 

The Veteran was afforded a VA examination in September 2009 for purposes of adjudicating other issues.  However, the left knee was examined at the time and showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement. Examination of the left knee revealed no locking pain, genu recurvatum or crepitus. The examiner found no ankylosis. The examiner noted that the left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

In a November 2009 VA treatment record, the Veteran complained of the left knee and left ankle. The Veteran complained of knee pain and clicking which began 15 years prior. He reported that he fell in the step in basic training and during basketball games and stated that he was treated in the military and has now been diagnosed with arthritis.  

In February 2010 private treatment records, the Veteran complained of knee pain and stated that he has been having left knee pain for years and was told in the past that he had osteoarthritis. He stated that he feels it cracking sometimes and swells sometimes. The knee pain is worse after activity. The Veteran stated that the knee gives out sometimes when he is walking upstairs.  Upon x-ray the private medical provider found what appeared to be osteoarthritis and evidence of old injuries. The Veteran stated that the old injures were sports related.  

On the April 2010 Notice of Disagreement, the Veteran stated that his left knee causes him daily pain and that he recently had an x-ray done and he was told that he has arthritis in the left knee.  

As noted previously, in the April 2017 remand the Board found the September 2010 VA examination to be inadequate for appellate review, as such, the findings therein will not be considered herein.  

In September 2010 private treatment records the Veteran complained of knee pain.  The Veteran stated that one knee is worse than the other. He stated that he has a history of osteoarthritis of the knees.  

In August 2011 private treatment records the Veteran complained of left knee pain attributed to arthritis in that knee. The Veteran stated that he experiences some weakness and swelling.  

In December 2011 private treatment records, the Veteran complained of left knee pain. The Veteran stated that the pain was worse in the mornings, as with stiffness.  The Veteran wears a knee brace which provides some comfort. The medical provider assessed that the Veteran had osteoarthritis of the left knee.  

In a September 2012 private treatment record there were three views of the bilateral knees. The medical provider found degenerative changes including moderate severity bilateral lateral compartment joint space narrowing and mild severity bilateral medical compartment joint space narrowing.  

In the May 2017 VA examination for the knee and lower leg the Veteran stated that he hurt both knees in service. He stated that after ten years of walking and delivering mail full time for the postal service, both knees, ankles, and back became more painful. He had to quit delivering mail. The Veteran reported that both knees grind, pop, click, lock up, give way, swell, ache constant, worse in cold weather or rain, worse early morning or after sitting 15 minutes. The examiner noted that the Veteran was diagnosed with knee joint osteoarthritis of the right and left knee in 2010.  

The May 2017 VA examiner opined that the Veteran's left knee osteoarthritis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. The left knee osteoarthritis is less likely as not the same as, a result of or continuation of left knee pain, injury or other left knee complaint in service. The examiner reasoned that the preponderance of the medical evidence and expertise in this case shows that natural age and genetic predisposition are this Veteran's risk factors with the strongest predictive value for the development of osteoarthritis. There is insufficient evidence to support the presence of osteoarthritis on active duty or within one year of separation from service. The Veteran's private medical records from 2006 to 2008 establish that the Veteran had access to medical care. Further, at the time mild osteoarthritis was diagnosed, it was in the early stage of the disease. In 2010, the Veteran was walking several miles per day for several years at the post office. The 2010 VA examiner stated that exogenous obesity as a major contributing factor for the left knee condition. The May 2017 examiner stated that axial load bearing increases with obesity and is medically well recognized risk factor for osteoarthritis; however, in this Veteran's case the preponderance of medical evidence and expertise shows that natural age and genetic predisposition are this Veteran's risk factors with the strongest predictive value for the development of osteoarthritis. 

The May 2017 examiner further also opined that the Veteran's left knee disability was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected conditions or the Veteran's weight. The May 2017 examiner opined that exogenous obesity is neither caused by service- connected conditions, nor a result of service connected conditions. The examiner explained that obesity is the product of metabolism. The examiner reasoned that obesity is a result of caloric intake due to dietary choices that exceed caloric expenditure. Obesity is a result of caloric intake due to dietary choices that exceed caloric expenditure. None of the Veteran's service connected conditions cause obesity. Therefore, the Veteran's obesity is not causally related to the Veteran's service-connected disabilities, therefore the claimed left knee disability is not causally related to or aggravated by the Veteran's obesity.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim. Because the question of whether a disability such as osteoarthritis of the left knee is related to the Veteran's service is a medical question requiring expertise, the Board relies in large measure upon the VA examiner's May 2017 opinion in making its determination. 

In this regard, the Board noted that the examination report reflects that the examiner reviewed the Veteran's claim file and specifically addressed causation in his opinion, clearly indicating that the Veteran's current left knee disability was unrelated to military service, including to the in-service report of knee pain and treatment for the same. In arriving at his conclusion, the examiner considered the Veteran's contentions.  The examiner offered a clear and well-reasoned rationale for this opinion that the Veteran's current knee disability was less likely than not related to service, relying on the examination report and his medical expertise as well as current medical knowledge in concluding that any connection between the Veteran's service and his current left knee disability was doubtful. Specifically, the examiner noted that there was no documentation in the record to establish an etiological link between service and the Veteran's current osteoarthritis of the left knee, which was first diagnosed and treated years after his separation from service. 

The Board notes that, significantly, an October 2003 STR active duty physical examination showed the Veteran had no current physical complaints. Further, as noted above, the Veteran does not have any documented treatment of his left knee from 1999 through 2009. In addition, post-service treatment records reflect no complaints or diagnosis of any chronic knee problems until at least 2009. Taking into consideration the medical evidence of the Veteran's current claimed disability, as well as the finding s of the VA examiner, the Board finds that there is absent from the record persuasive evidence to establish that a current knee disability is linked to the Veteran's time in service.  

The May 2017 VA examiner provided a report that fully considered the Veteran's history, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions. Further, it stands uncontradicted by any other competent evidence of record.  Thus, the Board places great probative value on the opinion.  

The Board has considered the Veteran's contentions that his current left knee disorder is etiologically linked to his time in service. However, the Board notes that in order for the claim of service connection to be granted, the record would have to contain competent evidence linking his current left knee disorder to his military service. As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between any current left knee disability and service. Thus, although the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on a medical question such as this. See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant his claim for service connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995). In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the May 2017 VA examiner who provided the opinion that his claimed left knee disability is not etiologically linked to military service. The examiner explained the medical reasons why the Veteran's version is not supported. Thus, the Veteran's own assertions as to the etiology of his current left knee disorder have little probative value.

To the extent that the Veteran has argued that his obesity caused his left knee disability the Board notes that obesity is not a service connected disability and the May 2017 examiner specifically opined that obesity was not caused by service or a service connected disability.  The opinion provided a full rationale and considered all of the competent evidence of record.  As such, the Veteran's obesity cannot be a basis on which to grant service connection.   

In so finding, the Board finds particularly persuasive the Veteran's STRs are absent of any left knee pain or ailment from April 1999 through separation in 2004. This medical information-provided contemporaneously with his time on active duty-directly contradicts the Veteran's later claim that he has had knee problems continuously since his time in service. The absence of any indication in the record until 2009 and 2010 also supports the conclusion that the Veteran did not experience chronic knee problems either during service or shortly thereafter. The Veteran's lack of contemporaneous complaints from 1999 through the October 2003 active duty physical is more credible than his recollections more than five years after the fact and made in the context of a claim for monetary benefits. Consequently, the Board finds that the Veteran's assertion of having developed a chronic left knee disability while on active duty that has continued to the present is not credible.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a current disability to service. The Board is satisfied that the VA examiner's opinion is adequate for deciding this appeal.  Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for a left knee disability must be denied. In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a left knee disability is denied.  


REMAND

The Veteran contends that his sleep apnea began during active service. In May 2017, after the May 2017 VA examination, the Veteran submitted a lay statement from his service buddy R.L.T. In a May 2017 statement R.L.T. stated that he observed the Veteran snore and stop breathing while he was sleeping during service and after separation from service. In an October 2017 statement, the Veteran's ex-wife stated that prior to service; the Veteran did not snore or stop breathing during his sleep. During active service, the Veteran's ex-wife observed the Veteran snore and stop breathing during his sleep. Because these statements were received after the May 2017 VA examination and opinion, they were not considered in the examiner's opinion regarding the etiology of the Veteran's obstructive sleep apnea. 

In light of the above considerations, the Board concludes that another medical opinion is needed. 

(If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report. The AOJ must arrange for the Veteran to undergo examination, however, only if such examination is needed to answer the questions posed.) 

Accordingly, the case is REMANDED for the following action:

Refer the Veteran's claim file and a copy of this remand to a VA physician to determine whether it is at least as likely as not that the Veteran's currently diagnosed obstructive sleep apnea either began in or is otherwise linked to his time in service. In the context of any negative opinion, the examiner must provide a thorough discussion of the statements of the Veteran, his wife, and his service buddy concerning the in-service onset of the Veteran's snoring and breathing pauses. 

(If the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim. See 38 C.F.R. § 3.655(b) (2017). The examiner should provide the opinions requested above.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


